DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  There appears to be a typographical error in the clause drawn to the third multispectral source where it recites “a third a second multispectral source”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 20, 22, and 24 of copending Application No. 16/775,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims, and thus already covered by the reference application. With regards to the newly added limitations, the limitations are obvious in light of Sheib for the same motivations given below in the rejection of claim 1 under 35 U.S.C. 103
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,143
1. A system comprising:
1. A system…the system comprising:
an emitter comprising a plurality of electromagnetic sources, wherein each of the plurality of electromagnetic sources emits a pulse of electromagnetic radiation, and wherein the plurality of electromagnetic sources comprises:
a visible source that emits visible wavelengths of electromagnetic radiation; and 
a plurality of multispectral sources that each emit a partition of electromagnetic radiation that elicits a spectral response from a tissue, wherein the plurality of multispectral sources comprises a first multispectral source that emits electromagnetic radiation within a range comprising from about 900 nm to about 1000 nm and further comprises one or more of:
a second multispectral source that emits electromagnetic radiation within a range comprising from about 513 nm to about 545 nm (green, para [0039]; or
a third a second multispectral source that emits electromagnetic radiation within a range comprising from about 565 nm to about 585 nm;

an emitter for emitting pulses of electromagnetic radiation

wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

wavelength from about 513 nm to about 545 nm and a second electromagnetic source for emitting electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a first electromagnetic source for emitting electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and a second electromagnetic source for emitting electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a laser mapping source for emitting a laser mapping pattern.
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;





15. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
20. The system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission for eliciting a spectral response, wherein the hyperspectral emission results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
17. The system of claim 15, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
22. The system of claim 21, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding hyperspectral system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
18. The system of claim 17, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
24. The system of claim 23, wherein the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/775,108 (reference application) in view of Roblyer (US 2019/0310239). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims and the claimed wavelength in nanometers is equivalent to the colors listed in claim 24 of the reference application, and thus already covered by the reference application. Claim 1 does not recite a wavelength range is from about 900 nm to about 1000 nm.
Roblyer shows a hyperspectral imaging system having a pulsed light source (para. [0041]) producing light in the infrared region about 900 nm and about 1,300 nm (para. [0041]) for measuring water and lipid content in tissue samples (para. [0036]).
At the time of filing of the claimed invention, it would have been obvious to use a light source producing wavelength in the range from about 900 nm to about 1000 nm in order to measure water content in tissue samples.
With regards to the newly added limitations, the limitations are obvious in light of Sheib for the same motivations given below in the rejection of claim 1 under 35 U.S.C. 103
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,108
1. A system comprising:
1. A system comprising:
an emitter comprising a plurality of electromagnetic sources, wherein each of the plurality of electromagnetic sources emits a pulse of electromagnetic radiation, and wherein the plurality of electromagnetic sources comprises:
a visible source that emits visible wavelengths of electromagnetic radiation; and 
a plurality of multispectral sources that each emit a partition of electromagnetic radiation that elicits a spectral response from a tissue, wherein the plurality of multispectral sources comprises a first multispectral source that emits electromagnetic radiation within a range comprising from about 900 nm to about 1000 nm and further comprises one or more of:
a second multispectral source that emits electromagnetic radiation within a range comprising from about 513 nm to about 545 nm (green, para [0039]; or
a third a second multispectral source that emits electromagnetic radiation within a range comprising from about 565 nm to about 585 nm;

an emitter for emitting pulses of electromagnetic radiation
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

(claim 24) …wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength,






an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

(claim 24) …wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength,



Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/775,115 (reference application) in view of Roblyer (US 2019/0310239). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the reference claims and the claimed wavelength in nanometers is equivalent to the colors listed in claim 24 of the reference application, and thus already covered by the reference application. Claim 1 does not recite a wavelength range is from about 900 nm to about 1000 nm.
Roblyer shows a hyperspectral imaging system having a pulsed light source (para. [0041]) producing light in the infrared region about 900 nm and about 1,300 nm (para. [0041]) for measuring water and lipid content in tissue samples (para. [0036]).
At the time of filing of the claimed invention, it would have been obvious to use a light source producing wavelength in the range from about 900 nm to about 1000 nm in order to measure water content in tissue samples.
With regards to the newly added limitations, the limitations are obvious in light of Sheib for the same motivations given below in the rejection of claim 1 under 35 U.S.C. 103
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application
Reference Application 16/775,115
1. A system comprising:
1. A system comprising:
an emitter for emitting pulses of electromagnetic radiation;
an emitter for emitting pulses of electromagnetic radiation
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; and
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.
wherein the emitter comprises a plurality of electromagnetic sources … for emitting electromagnetic radiation having a 

(claim 24) …wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength,



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 18 is drawn to the structure of a system and claim 18 does not further limit the structure of the system of claim 15, but rather describes the result from operating the system (results in a spectral response from a tissue) on an object intended (tissue structure). No limitation has been found that further imposes structure to the system of claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Blanquart (U.S. 2019/0149713) in view of Roblyer (US 2019/0310239) and Scheib (US 2020/0015925).
With respect to claim 1, Blanquart shows a system comprising:
an emitter (para. [0034]) (para. [0039]).comprising a plurality of electromagnetic sources (e.g. “All three sources may be fired during the luminance frames”; para [0061]), wherein each of the plurality of electromagnetic sources emits a pulse of electromagnetic radiation, and wherein the plurality of electromagnetic sources comprises:
a visible source that emits visible wavelengths of electromagnetic radiation (e.g. red source, para. [0039]); and 
a plurality of multispectral sources (e.g. “An emitter may comprise a plurality of electromagnetic sources that act individually or in concert,” para [0034]) that each emit a partition of electromagnetic radiation that elicits a spectral response from a tissue (inherent since tissue will reflect, transmit, and absorb various frequencies), wherein the plurality of multispectral sources comprises a first multispectral source that emits electromagnetic radiation within a range comprising infrared (para. [0104]) 
a second multispectral source that emits electromagnetic radiation within a range comprising from about 513 nm to about 545 nm (green, para [0039]; or
a third a second multispectral source that emits electromagnetic radiation within a range comprising from about 565 nm to about 585 nm;
an image sensor comprising a pixel array (para. [0043]) for sensing reflected electromagnetic radiation; and
a controller (para [0037], [0060]) in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames;

Wavelength of 900 nm to 1000 nm
Although Blanquart states the light source produces light in the infrared region, Blanquart does not state the wavelength range is from about 900 nm to about 1000 nm.
Roblyer shows a hyperspectral imaging system having a pulsed light source (para. [0041]) producing light in the infrared region about 900 nm and about 1,300 nm (para. [0041]) for measuring water and lipid content in tissue samples (para. [0036]). Scheib also shows the wavengths of near infrared (700nm to 1400nm). (see para. [0131])
Before the time of filing of the claimed invention, it would have been obvious to use a light source producing wavelength in the range from about 900 nm to about 1000 nm in order to measure water content in tissue samples.

Control of pulse cycle pattern
Blanquart nor Roblyer show that the controller instructs the emitter to cycle the plurality of electromagnetic sources in a pulse cycle pattern and modulate the pulse cycle pattern based on a user input or exposure of a scene as recited in the last two clauses.
Scheib shows a combination emitter and camera assembly used for hyperspectral visualization using infrared, visible, and ultraviolet light, wherein a control circuit 5202 controls the emitter assembly 5204 to pulse visible/structured light in various sequences and combinations (see paras. [0178]-[0186]). Further, the control circuit 5202 has a feedback loop or algorithm to control the sequence and/or composition of the EMR that is pulsed by the emitter assembly 5204 according to exposure to a scene (e.g., tissue, tissue type). (see paras. [0178]-[0186]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the controller of Blanquart and Roblyer to control the emitters with a pulse cycle and also add a feedback loop or algorithm to control the sequence and/or composition of the pulsing in order to e.g. visualize tumor tissue (“For example, if the control circuit 5202 controls the emitter assembly 5204 to sweep a range of EMR wavelengths and consequently determines that the detected 5244 response indicates that tumor tissue is present, the control circuit 5202 can then modify 5246 the EMR pulse sequence to correspond to tumor tissue so that the detected tumor tissue is visualized on the user display” (see para. [0185]).

15. The system of claim 1, wherein the pixel array of the image sensor senses data in response to an emission by the at least one of the plurality of multispectral sources to generate a multispectral frame (Blanquart, para. [0036]), and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (This limitation is taken to require that the controller be capable of outputting images, in which case the system of Blanquart can. See para. [0074]. The “corresponding system” is not taken to be an element of the claimed system; See also Sheib’s controller discussed above for claim 1).

17. The system of claim 15, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene (This limitation is taken to require that the controller be capable of combining images, in which case the system of Blanquart can. See para. [0074]; See Sheib para.[0095]).

18. The system of claim 17, wherein the multispectral frame comprises multispectral imaging data sensed by the pixel array in response to the tissue structure emitting a spectral response, and wherein the tissue structure that emits the spectral response comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Claim 18 is drawn to the structure of the system and the tissue structure is an object intended to be imaged when the system is operated. There is no reason why the system of Blanquart could not be operated in a manner such that it images any of the listed critical structures such as a tumor. See M.P.E.P. 2115; See Sheib as discussed for claim 1).

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant argues claim 18 has been amended to further limit the structure and functionality of the system of claim 15. It is not apparent to the Examiner how the claim further limits the structure of the system of claim 15 and thus the rejection is maintained.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 15, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886